IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

KRISTEN ABENDROTH, a Washington
resident; KYLE ABENDROTH, a
Washington resident; DOUGLAS BILES, a              No. 83333-2-I
Washington resident; ALICE BILES, a
Washington resident; ALEJANDRO                     DIVISION ONE
CALDERON, a Washington resident;
EYRIA EATMON, a Washington resident;
DIONNE EATMON, a Washington
resident; CALVIN JONES, a Washington               UNPUBLISHED OPINION
resident; CHARLOTTE JONES, a
Washington resident; DARRIN MARTIN, a
Washington resident; AMBER MARTIN, a
Washington resident; MATTHEW
SHAFFER, a Washington resident; JONI
MCKEE, a Washington resident; KRISTY
COLUNGA, a Washington resident;
JOHNNY WILLIAMS JR., a Washington
resident,

                             Appellants,
              v.

BENJAMIN RYAN COMMUNITIES LLC,
fka BUILDERS OF AMERICA LLC, a
Washington Limited Liability Company,

                             Respondent.


BUILDERS OF AMERICA, LLC, a
Washington limited liability company,

                   Third-Party Plaintiff,
              v.

AA SIDING LLC, a Washington limited
liability company; KLIM ROOFING AND
CONSTRUCTION, INC., a Washington
corporation; and CUSTOM HOME


Citations and pin cites are based on the Westlaw online version of the cited material.
No. 83333-2-I/2


 SOLUTIONS LLC, a Washington limited
 liability company; ROBERT E. ANSON,
 dba ANSON MASONRY; ANGEL’S HOME
 CONSTRUCTION, INC., a Washington
 corporation; NORTHWEST CUSTOM
 DECKS, INC., a Washington corporation;
 CHARLES W. PARKER, dba PARKER &
 SONS; PACIFIC CHOICE
 CONSTRUCTION LLC, a Washington
 limited liability company; and RUSTY
 NAIL, INC., a Washington corporation,

                   Third-Party Defendants.


      CHUN, J. — Plaintiff homeowners sued Benjamin Ryan Communities LLC

(BRC), f/k/a Builders of America LLC, over alleged defects in their houses. BRC

moved for summary judgment. Plaintiffs did not file briefing or evidence

opposing the motion and did not appear at the summary judgment hearing. The

court granted summary judgment dismissing plaintiffs’ claims. Plaintiffs moved

for vacation of the order under CR 60(b), arguing excusable neglect. The court

vacated its summary judgment order to allow plaintiffs to appear for a summary

judgment hearing but prohibited further briefing. Following a second summary

judgment hearing, the court again granted summary judgment, dismissing all of

plaintiffs’ claims. BRC requested attorney fees and costs, which the court

awarded.

      Plaintiffs appeal, contending: (1) the trial court erred by prohibiting further

briefing and submission of evidence, (2) the court erred by not considering their

declarations, (3) the court erred by granting summary judgment on the breach of

contract claims, (4) the court erred by dismissing some claims with prejudice

because BRC failed to so request, (5) RCW 64.50.020 prohibits the court from


                                         2
No. 83333-2-I/3


dismissing its claims with prejudice, (6) the court erred by not applying a setoff to

the award of attorney fees and costs, (7) the court erred by not applying the

doctrine of unjust enrichment to the award, (8) the contract provision providing for

attorney fees and costs was ambiguous, (9) BRC failed to prove damages or

pecuniary loss, and (10) BRC failed to prove the reasonableness of its requested

award. For the reasons below, we affirm.

                                 I. BACKGROUND

       Plaintiffs are homeowners of 10 houses in Tacoma. They sued BRC—the

company that constructed, marketed, and sold the houses—asserting claims

related to alleged defects in the houses. The claims were breach of contract,

breach of warranty, violation of the Washington Consumer Protection Act (CPA),1

negligent misrepresentation, and breach of the independent duty doctrine.

   A. First Summary Judgment Hearing

       BRC moved for summary judgment. Its motion did not explicitly request

dismissal with prejudice, but it did request dismissal without prejudice for the

breach of warranty claims. BRC made these arguments: (1) that the construction

statute of repose barred all claims related to seven of the houses, (2) that

Washington law did not support the breach of the independent duty doctrine

claim, (3) that Washington law did not support the negligent representation claim,

(4) that plaintiffs did not meet the elements of a CPA claim, (5) that plaintiffs

failed to provide adequate notice for the breach of warranty claims as

RCW 64.50.020 requires, (6) that one of the plaintiffs was not in privity with it,

       1
           Ch. 19.86 RCW.


                                          3
No. 83333-2-I/4


and (7) that plaintiffs failed to establish the elements of the breach of contract

claim. It supported its motion with multiple declarations and exhibits.

       Defense counsel originally noted the summary judgment hearing for

November 1, 2019. They notified opposing counsel. Then, to comply with a

case management requirement, defense counsel re-noted the hearing for August

30, 2019, and informed opposing counsel. Sarah Noble, the office manager for

plaintiffs’ counsel, pointed out to defense counsel that setting the hearing on

August 30 would violate CR 56’s requirement of 28 days’ notice, and said that

multiple days, including September 20, were open. Thus, defense counsel re-

noted the hearing for September 20 and again notified opposing counsel.

       Yet plaintiffs did not respond to the summary judgment motion; it did not

submit any briefing or evidence in opposition. On September 17, three days

before the hearing, Noble emailed defense counsel, asking whether there was a

hearing on September 20. Defense counsel responded affirmatively the next

morning.

       On September 20, the trial court held the summary judgment hearing and

plaintiffs’ counsel did not appear. The court granted the summary judgment

motion and signed BRC’s proposed order. Defense counsel downloaded the

executed order on October 1 and sent it to plaintiffs’ counsel on October 3. By

that time, the 10-day period to file a motion for reconsideration had passed.




                                          4
No. 83333-2-I/5


   B. CR 60(b) Motion

       On October 10, plaintiffs filed a CR 60(b)2 motion requesting that the court

vacate the summary judgment order. Plaintiffs’ counsel claimed that he thought

the summary judgment hearing was still on November 1. He contended that

defense counsel purposefully waited until 10 days had passed before sending

the order to plaintiffs’ counsel so that they would be unable to move for

reconsideration. Plaintiffs’ counsel attached declarations from attorney Todd

Skoglund and expert Martin Flores. The Skoglund declaration included exhibits

such as purchase and sale agreements and warranties. The expert declaration

concerned Flores’s inspections of the houses and discovery of defects.

       BRC opposed the CR 60(b) motion, arguing that it was simply a motion for

reconsideration disguised as a CR 60(b) motion. BRC contended that the

evidence plaintiffs submitted was inadmissible for multiple reasons and that it

was directed at opposing the summary judgment motion, not at supporting the

CR 60(b) motion.

       The trial court held a hearing on the CR 60(b) motion. There, Skoglund

argued for the first time that he suffered from vertigo and that the condition

amounted to excusable neglect under CR 60(b)(1). The court concluded that

Skoglund’s illness led to excusable neglect and vacated the summary judgment

order. The court asked BRC to schedule another summary judgment hearing so



       2
         CR 60(b) provides, in part, “On motion and upon such terms as are just, the
court may relieve a party or the party’s legal representative from a final judgment, order,
or proceeding for the following reasons: (1) Mistakes, inadvertence, surprise, excusable
neglect or irregularity in obtaining a judgment or order.”


                                             5
No. 83333-2-I/6


plaintiffs could appear for oral argument. But the court noted that the summary

judgment deadlines had passed and, in its order, stated that briefing on the

summary judgment motion was closed.

   C. Second Summary Judgment Hearing

       The court held a second summary judgment hearing on November 15.

Plaintiffs argued that the declarations they submitted with their CR 60(b) motion

were properly before the court for its consideration of the summary judgment

motion. BRC disagreed. The court did not expressly address the issue.

Plaintiffs conceded that BRC should prevail on three of its arguments: the ones

on the independent duty doctrine, negligent misrepresentation, and the CPA.

The court accepted the concessions and, after argument, granted BRC’s

summary judgment motion on all the claims.

       The parties then submitted competing orders, leading to another hearing

on November 26. During the hearing, plaintiffs argued that all their claims should

be dismissed without prejudice rather than with prejudice. The court signed

BRC’s proposed order. The order listed the submissions the court considered,

and the list did not include the declarations plaintiffs submitted in connection with

their CR 60(b) motion. The order dismissed with prejudice all claims associated

with seven of the houses as barred by the statute of repose. It dismissed with

prejudice the breach of contract claims for the remaining three houses. And it

dismissed without prejudice the breach of warranty claims for these three houses

based on plaintiffs’ failure to adequately notify the defendant under

RCW 64.50.020.


                                          6
No. 83333-2-I/7


   D. Attorney Fees and Costs

       BRC then moved for $66,410.60 in attorney fees and $64,249.39 in costs

based in part on language in the purchase and sale agreements. The language

states, “[I]f Buyer or Seller institutes suit against the other concerning this

Agreement the prevailing party is entitled to reasonable attorneys’ fees and

expenses.” Plaintiffs responded that they did not have to pay BRC fees and

costs because insurers had provided BRC with a defense. They also challenged

the reasonableness of the fees.

       The court held a hearing on January 24, 2020. It noted that no law

supported a setoff of the fees based on insurers having paid for some or all of the

attorney fees and that the contractual language clearly provided for fees and

costs to the prevailing party. The court ruled for BRC and entered an order

awarding fees and costs in the amount BRC requested.

   E. Appeal

       In February 2020, plaintiffs appealed the summary judgment order and the

order awarding attorney fees and costs.3

       In September, the trial court entered a judgment for fees and costs, which

included findings of fact and conclusions of law. The court found the hours spent

on the case and the hourly rate to be reasonable. And it found the expert costs



       3
          Plaintiffs did not designate the court’s order on plaintiffs’ CR 60(b) motion in
their notice of appeal as required by RAP 5.3(a). BRC does not raise a RAP 5.3(a)
argument. We review the order pursuant to RAP 2.4(b). See Cox v. Kroger Co., 2 Wn.
App. 2d 395, 407, 409 P.3d 1191 (2018) (we will review an undesignated order if “‘the
order or ruling prejudicially affects the decision designated in the notice’” (quoting
RAP 2.4(b))).


                                             7
No. 83333-2-I/8


to be reasonable.

       Division Two sua sponte issued an order granting plaintiffs leave to

supplement the record with the fee judgment and to submit a supplemental brief

addressing the judgment. Plaintiffs filed a supplemental brief, which did not

challenge the judgment or any findings and instead stated that the judgment

“appears to be compliant with the Civil Rules and Rules of Appellate Procedure.”

                                      II. ANALYSIS

   A. Burnet Claim

       Plaintiffs say that the trial court erred by prohibiting them from submitting

briefing and evidence in opposition to BRC’s motion for summary judgment.

They claim that excluding evidence was a harsh sanction for which the court

failed to conduct a required Burnet4 analysis. BRC responds that the court had

discretion to include “just” terms to its granting of plaintiffs’ CR 60(b) motion, and

the ruling prohibiting briefing and submission of evidence was such a term and

not a sanction. We agree with BRC.

       We review a trial court’s ruling on a CR 60(b) motion for abuse of

discretion. Jones v. Home Care of Wash., Inc., 152 Wn. App. 674, 679, 216 P.3d

1106 (2009). “Discretion is abused where it is exercised on untenable grounds

or for untenable reasons.” Id.




       4
          Burnet v. Spokane Ambulance, 131 Wn.2d 484, 494, 933 P.2d 1036 (1997)
(requiring a court applying a “harsher” remedy to consider on the record whether (1) the
party acted willfully or deliberately, (2) the other party was substantially prejudiced, and
(3) a lesser sanction would suffice (quoting Snedigar v. Hodderson, 53 Wn. App. 476,
487, 768 P.2d 1 (1989)).


                                             8
No. 83333-2-I/9


       CR 60(b) provides, “On motion and upon such terms[5] as are just, the

court may relieve a party or the party’s legal representative from a final judgment,

order, or proceeding.” (Emphasis added.) “‘The decision to impose terms as a

condition on an order setting aside a judgment lies within the discretion of the

court.’” Hous. Auth. of Grant County v. Newbigging, 105 Wn. App. 178, 192, 19

P.3d 1081 (2001) (quoting Knapp v. S.L. Savidge, 32 Wn. App. 754, 756, 649

P.2d 175 (1982)). CR 60(b) “is equitable in nature and gives the trial court liberal

discretion to ‘preserve substantial rights and do justice between the parties.’” Id.

(quoting Pamelin Indus., Inc. v. Sheen–U.S.A., Inc., 95 Wn.2d 398, 404, 622

P.2d 1270 (1981)).

       Plaintiffs compare this case to Keck v. Collins, 184 Wn.2d 358, 368, 357

P.3d 1080 (2015), in which the trial court held that an order striking evidence as

untimely for a summary judgment hearing was a harsh sanction requiring a

Burnet analysis. They contend the trial court erred by not conducting such an

analysis here and that such an analysis would prohibit the exclusion of evidence.

But this case differs from Keck. There, the plaintiffs filed an affidavit after the

summary judgment filing deadline but before the summary judgment hearing and

the court struck the affidavit and did not consider it. Id. at 366–67. Here,

plaintiffs did not submit any evidence before the summary judgment hearing,

untimely or otherwise. Instead, plaintiffs failed to appear for the hearing, then


       5
          While “terms” may refer in some cases to payment of legal expenses, it is not
limited to such payments. Cf. Guess?, Inc. v. Chang, 912 F. Supp. 372, 380 (N.D. Ill.
1995) (affirming the trial court’s application of a “condition that the personal property
identified in the turnover order remain in the possession of Guess? and not be
liquidated”).


                                             9
No. 83333-2-I/10


moved for vacation of the summary judgment order under CR 60(b). As BRC

points out, the court’s decision to prohibit new briefing and evidence stemmed

from its order on the CR 60(b) motion.

       Courts have “liberal discretion” to “‘do justice between the parties’” and

this includes imposing conditions to its order granting relief under CR 60(b).

Newbigging, 105 Wn. App. at 192 (quoting Pamelin Indus., Inc., 95 Wn.2d at

404). And plaintiffs do not argue that the court’s decision was not a “just” term

under CR 60(b).

   B. Claim of Deceit

       Plaintiffs claim that BRC “deceitful[ly]” told the court to rely on the

declarations plaintiffs submitted with their CR 60(b) motion during the hearing on

that motion and then switched positions at the summary judgment hearing. They

say the trial court then erred by not considering the declarations when ruling on

the summary judgment motion. BRC responds that the trial court did not err and

made clear at the earlier hearing that it was not going to consider the

declarations as they were untimely. We conclude that the court acted within its

discretion by not considering plaintiffs’ declarations from their CR 60(b) motion

when deciding the summary judgment motion.

       We review decisions to exclude evidence for abuse of discretion. Coogan

v. Borg-Warner Morse Tec Inc., 197 Wn.2d 790, 804, 490 P.3d 200 (2021).

       Plaintiffs submitted two declarations with their CR 60(b) motion. The

declarations and attached exhibits were clearly submitted to oppose the

summary judgment motion rather than support the CR 60(b) motion. The Flores


                                          10
No. 83333-2-I/11


declaration was about the expert’s findings about defects in the houses and the

Skoglund declaration was titled “Declaration of Todd Skoglund in Support of

Plaintiffs’ Response to Benjamin Ryan Communities LLC fka Builders of

America, LLC’s Motion for Partial Summary Judgment.” In its briefing and at the

CR 60(b) hearing, BRC argued to the trial court that the evidence plaintiffs

submitted with their CR 60(b) motion—the two declarations and attached

exhibits—were inadmissible and were attempts to rebut the summary judgment

motion after deadlines had passed. But at the CR 60(b) hearing, BRC also said
       My view is he attempted a chance to—he attempted a chance in a
       response to a motion for summary judgment by submitting evidence
       with this motion. That evidence does not relate to CR 60 or the CR
       60 elements. It relates to summary judgment.
             So I would submit that it is briefed now—or you do have the
       evidence in front of you, and that you should consider it on that. Any
       other—anything else would amount to a third chance to respond to
       the motion for summary judgment, which would be unfair.6

At the hearing, the court recognized that the submission of evidence was

untimely. It then ruled that no further briefing, and apparently submission of new

evidence, was permitted but did not explicitly say whether it would consider the

two declarations. During the second summary judgment hearing, BRC

contended that there was no evidence in opposition to its summary judgment

motion in the record. The court did not address this contention during the

hearing. In the court’s order granting BRC’s summary judgment motion, the

court did not list the declarations among the materials it considered in ruling on




       6
        Plaintiffs rely on this language to support their argument that BRC initially
agreed that the declarations were properly before the court.


                                            11
No. 83333-2-I/12


the motion.7

       Plaintiffs’ argument focuses on BRC’s alleged wrongdoing, i.e., saying the

court should consider the declarations and then saying the court should not

consider them. But they cite no law supporting the claim that this led to

reversible error by the trial court. M.E. through McKasy v. City of Tacoma, 15

Wn. App. 2d 21, 39, 471 P.3d 950 (2020), review denied sub nom. M.E. through

Wilson v. City of Tacoma, 196 Wn.2d 1035, 478 P.3d 90 (2021) (“We will not

consider issues or assignments of error that are not supported by argument or

authority”); RAP 10.3(a)(6).

       For the first time in their reply brief, plaintiffs say that BRC cannot claim

the declarations were properly excluded based on their untimeliness because

when the court vacated the first order granting summary judgment, all the

deadlines associated with the motion for summary judgment were necessarily

vacated. We need not address arguments raised for the first time in a reply brief.

Cowiche Canyon Conservancy v. Bosley, 118 Wn.2d 801, 809, 828 P.2d 549

(1992) (“An issue raised and argued for the first time in a reply brief is too late to

warrant consideration.”). Also, plaintiffs cite no law to support this contention.

See M.E. through McKasy, 15 Wn. App. 2d at 39.




       7
          Plaintiffs claim that by saying, “This Court is satisfied that the—that the facts
before me, which I will be—which I have considered, are sufficient to find that there was
excusable neglect,” the court indicated that it admitted the declarations into the record.
But this claim is an inferential leap. And in any event, the court indicated that the
summary judgment deadlines had passed and that it did not consider the declarations in
its order by not listing them as documents it considered.


                                            12
No. 83333-2-I/13


   C. Claim of “Ample” Evidence

       Plaintiffs say the court erred by granting BRC’s summary judgment motion

when there was “ample” evidence in the record to support their breach of

contract claim. BRC responds that because the court rightfully excluded the

declarations submitted by plaintiffs, there was no evidence in the record to

establish a genuine issue of material fact. It also emphasizes that the court’s

order dismissing the other four claims and all claims as to seven of the houses

should remain undisturbed on appeal as plaintiffs’ challenge is limited to the

breach of contract claim. We agree with BRC.

       We review de novo orders granting summary judgment. Turner v. Dep’t of

Soc. & Health Servs., 198 Wn.2d 273, 284, 493 P.3d 117 (2021). “Summary

judgment is appropriate where there is no genuine issue as to any material fact,

so that the moving party is entitled to judgment as a matter of law.” Id. “We view

the facts in a light most favorable to the nonmoving party.” Id.

       In granting summary judgment, the court accepted plaintiffs’ concessions

as to three of their five claims: the independent duty doctrine claim, the negligent

misrepresentation claim, and the CPA claim. Plaintiffs do not claim error as to

the dismissal of those three claims. The court also ruled that the statute of

repose barred all claims for seven of the houses and thus granted summary

judgment. Plaintiffs do not challenge the application of the statute of repose on

appeal so we do not disturb the dismissal of all claims for those seven houses.8


       8
         Plaintiffs challenge the summary judgment dismissal based on the statute of
repose for the first time in their reply brief, so we do not address it. Cowiche Canyon


                                            13
No. 83333-2-I/14


Finally, plaintiffs do not challenge the dismissal of the breach of warranty claims

aside from the discussion below about dismissal without prejudice. Thus, we

review the summary judgment order as it relates to the dismissal of the breach of

contract claims for the remaining three houses.

       As discussed above, in granting summary judgment, the trial court

apparently did not consider the declarations attached to the CR 60(b) motion.

And, discussed above, plaintiffs do not establish that the court erred in excluding

them. Thus, the trial court did not consider any evidence in opposition to the

motion for summary judgment, and so we cannot say that the court erred in

deciding that there was no genuine issue as to any material fact for the breach of

contract claims.

   D. Claim of Failure to Request Dismissal with Prejudice

       Plaintiffs say the court erred by dismissing their claims with prejudice

when BRC did not request dismissal with prejudice in its summary judgment

motion, reply, or proposed order. BRC responds that it was not required to so

request and, citing a federal case,9 says that summary judgment dismissals are

presumed to be with prejudice. We conclude the court did not err.

       “It is the responsibility of the moving party to raise in its summary

judgment motion all of the issues on which it believes it is entitled to summary

judgment.” White v. Kent Med. Ctr., Inc., P.S., 61 Wn. App. 163, 168, 810 P.2d 4


Conservancy, 118 Wn.2d at 809 (“An issue raised and argued for the first time in a reply
brief is too late to warrant consideration.”).
         9
           Rivera v. PNS Stores, Inc., 647 F.3d 188, 195 (5th Cir. 2011) (“a motion for
summary judgment ‘is necessarily granted with prejudice’” (quoting Quintero v.
Klaveness Ship Lines, 914 F.2d 717, 722 (5th Cir.1990)).


                                           14
No. 83333-2-I/15


(1991).

       BRC did not request dismissal with prejudice in its summary judgment

motion. But in part of its motion, pertaining to dismissal under RCW 64.50.020,

which requires dismissal to be without prejudice, BRC explicitly requested that

the breach of warranty claims be dismissed without prejudice. It also did not

specify that dismissal was with prejudice in its first proposed order. This order

was later signed but then vacated by the court. The second summary judgment

order did specify which claims were dismissed with prejudice and which claims

were not.

       Plaintiffs claim, without citing authority, that requesting that dismissal

occur with prejudice is an “issue,” which must be raised in the summary judgment

motion. See White, 61 Wn. App. at 168 (holding that all “issues” must be raised

in a summary judgment motion). But “[w]e will not consider issues or

assignments of error that are not supported by argument or authority.” M.E.

through McKasy, 15 Wn. App. 2d at 39; RAP 10.3(a)(6). In any event, that BRC

specified in its motion that it was requesting dismissal of the breach of warranty

claims without prejudice suggests that it sought dismissal with prejudice of the

other claims. Moreover, BRC’s arguments for summary judgment, aside from the

argument about lack of notice under RCW 64.50.020, were of the type that would

seek dismissal with prejudice (e.g., that the statute of repose barred some claims

or that Washington law does not provide for certain types of claims). Plaintiffs

cannot cure the defects of those claims like it can a lack of notice. Plaintiffs also

emphasize that dismissals under CR 41—concerning voluntary and involuntary


                                          15
No. 83333-2-I/16


dismissals—are without prejudice. But the dismissal of claims here was not

under CR 41, it was a summary judgment under CR 56.

   E. Dismissal Without Prejudice Under RCW 64.50.020

       Plaintiffs say the court erred by dismissing all their claims with prejudice

because RCW 64.50.020 requires dismissal to be without prejudice. BRC

responds by emphasizing that the court did dismiss without prejudice the breach

of warranty claims, to which RCW 64.50.020 applied. We conclude the court did

not err.

       RCW 64.50.020(1) requires that adequate notice be given to a

construction professional in a construction defect action. If adequate notice is

not given, the trial court must dismiss the action without prejudice.

RCW 64.50.020(6).

       The court dismissed plaintiffs’ breach of warranty claims without prejudice

under RCW 64.50.020(6) but dismissed all other claims with prejudice. Thus,

plaintiffs incorrectly claim that the court dismissed all of their claims with

prejudice. It dismissed the breach of warranty claims without prejudice, as

required by the statute.

       Plaintiffs also appear to contend that the statute is somehow jurisdictional

and that once the trial court decided that plaintiffs had given inadequate notice

under RCW 64.50.020, it should have dismissed all their other claims without

prejudice as well. Plaintiffs cite no authority to support such a contention. See

M.E. through McKasy, 15 Wn. App. 2d at 39 (“We will not consider issues or

assignments of error that are not supported by argument or authority”);


                                          16
No. 83333-2-I/17


RAP 10.3(a)(6).

   F. Attorney Fees and Costs

       1. Setoff for attorney fees and costs paid by insurers

       As for the award of attorney fees and costs, plaintiffs say the trial court

erred by failing to recognize its discretion to apply a setoff or other equitable

doctrine, and by not applying such a setoff, given that insurers paid for BRC’s

defense. BRC says Washington and non-Washington courts have rejected the

idea that a prevailing party is not entitled to attorney fees and costs simply

because an insurer has paid for those fees and costs. We conclude the court did

not err.

       “Whether a party is entitled to attorney fees is an issue of law that we

review de novo.” Fairway Estates Ass’n of Apt. Owners v. Unknown Heirs,

Devisees of Young, 172 Wn. App. 168, 181, 289 P.3d 675 (2012).

       Attorney fees may be awarded only if authorized by contract, statute, or

recognized equitable ground. Evanston Ins. Co. v. Penhall Co., 13 Wn. App. 2d

863, 877–78, 468 P.3d 651 (2020), review denied, 196 Wn.2d 1040, 479 P.3d

713 (2021).

       The purchase and sale agreements between plaintiffs and BRC include an

attorney fee provision, stating, “if Buyer or Seller institutes suit against the other

concerning this Agreement the prevailing party is entitled to reasonable

attorneys’ fees and expenses.” The parties do not dispute BRC is the prevailing

party. In support of its motion for fees and costs, BRC introduced billing records.

These records showed that insurers AIG and Wesco paid for some fees and


                                          17
No. 83333-2-I/18


costs. At the hearing, plaintiffs argued that despite the contract provision, they

should not be ordered to pay for attorney fees and costs because the insurers

paid for BRC’s defense. The court responded, “I have to look at the four corners

of the document. It doesn’t—the document itself, that clause doesn’t say, you

know, exclusive of any, you know, setoff, or prepayment by—pursuant to any

indemnification.” The court then awarded BRC attorney fees and costs.

       Plaintiffs’ argument that the court should have applied a setoff for the

amount already paid by the insurers centers on the theory that BRC is not

entitled to attorney fees and costs because insurers provided it with a defense.

But plaintiffs cite no authority supporting such a theory. This court rejected a

similar argument in Roats v. Blakely Island Maint. Comm’n, Inc., 169 Wn. App.

263, 286 n.10, 279 P.3d 943 (2012). See also Pub. Util. Dist. 1 of Grays Harbor

County v. Crea, 88 Wn. App. 390, 396, 945 P.2d 722 (1997) (“The PUD argues

that the trial court should not have awarded attorney’s fees under the statute

because Crea’s fees were paid by an insurer that was not a party to the lawsuit. .

. . This argument has no merit”). In Roats, the plaintiffs argued that the

defendants “may not be granted an award of attorney fees to the extent that

those fees were paid by its insurer.” 169 Wn. App. at 286 n.10. This court held

that the award was proper, noting, “Importantly, the purpose of such an award is

not simply to ‘make the Association whole,’ as the Roatses contend; it is also to

discourage the nonpayment of assessments by the Association’s members.”10


       10
         Plaintiffs seek to distinguish Roats by pointing out that here there is no other
purpose to the award, such as discouraging nonpayment. But such an award could


                                            18
No. 83333-2-I/19


Id. And other jurisdictions have rejected similar arguments.11

        Citing Corder v. Brown, plaintiffs contend that, without a setoff, BRC would

reap an improper windfall. 25 F.3d 833, 839 (9th Cir. 1994). In Corder, the Ninth

Circuit held that a setoff was needed to prevent an “improper windfall” when

some of the attorney fees had been paid by two other settling defendants. Id.

Corder, which is not binding on this court, is distinguishable because here, it was

insurers, not other defendants, who paid for the fees and costs. Plaintiffs fail to

establish that the court erred by not applying a setoff.12

        2. Unjust enrichment

        Plaintiffs say the court erred by not applying the unjust enrichment

doctrine and rejecting BRC’s request for attorney fees. BRC notes that this

argument also relies on the theory that a party cannot recover fees and costs if


discourage parties from bringing meritless claims. And the purpose of the award was
not the key basis for the court’s decision in Roats.
           11
              Avalon Care Ctr. - Fed. Way, LLC v. Brighton Rehab., LLC, No. 2:10-CV-
01038 BSJ, 2013 WL 4027535, at *4 (D. Utah Aug. 7, 2013), aff’d, 595 F. App’x 794
(10th Cir. 2014) (“‘Aegis is not excused from its obligation to reimburse Brighton for
attorney’s fees incurred in Brighton’s defense because Brighton’s defense costs were
actually paid by Brighton’s insurer. . . . ‘[i]t is well-settled that an award of attorney fees is
not necessarily contingent upon an obligation to pay counsel.’” (alteration in original)
(quoting Wilson v. Gen. Servs. Admin., 126 F.3d 1406, 1409 (Fed. Cir. 1997))); New
Flyer Indus. Canada ULC v. Rugby Aviation, LLC, No. C18-299RSL, 2020 WL 5203580,
at *1 (W.D. Wash. Sept. 1, 2020) (“[P]laintiffs contend that defendant lacks standing to
recover attorney’s fees because defendant’s insurance carrier paid its attorney’s fees
and costs. . . . The Court rejects plaintiffs’ standing argument”).
           12
              Plaintiffs contend as a policy matter that allowing for “double recovery” would
chill litigation by harmed homeowners. But on the other hand, adopting plaintiffs’
approach could encourage unwarranted lawsuits against insured parties. See Taniguchi
v. Kan Pac. Saipan, Ltd., 633 F.3d 1218, 1220 (9th Cir. 2011), vacated and
remanded, 566 U.S. 560, 132 S. Ct. 1997, 182 L. Ed. 2d 903 (2012) (“If we were to
adopt Taniguchi’s suggested analysis, a plaintiff could file lawsuits against an insured
defendant ‘without incurring litigation costs after losing on the merits.’ In essence,
Taniguchi’s reasoning punishes a prevailing party for being insured.” (citation omitted)
(quoting Manor Healthcare Corp. v. Lomelo, 929 F.2d 633, 639–40 (11th Cir. 19991))).


                                               19
No. 83333-2-I/20


an insurer provides a defense and says that this argument should also be

rejected as unsupported. We conclude the court did not err.

       “A person has been unjustly enriched when [they have] profited or

enriched [themselves] at the expense of another contrary to equity.” Farwest

Steel Corp. v. Mainline Metal Works, Inc., 48 Wn. App. 719, 731–32, 741 P.2d 58

(1987). A party claiming unjust enrichment must prove: “(1) the defendant

receive[d] a benefit, (2) the received benefit is at the plaintiff’s expense, and

(3) the circumstances make it unjust for the defendant to retain the benefit

without payment.” Young v. Young, 164 Wn.2d 477, 484–85, 191 P.3d 1258

(2008).

       As BRC points out, the core of this argument is the same as plaintiffs’

setoff argument discussed and rejected above. Plaintiffs also cite no authority

applying the unjust enrichment doctrine to the award of attorney fees, nor are we

aware of any. Because plaintiffs do not establish that the unjust enrichment

doctrine applies here, we reject their argument.

       3. Contract language

       Plaintiffs say the term “entitled” in the attorney fee provision of the

purchase and sale agreements renders the provision ambiguous.13 They say

that the provision does not specify who is to pay the prevailing party attorney

fees and costs and when such a payment should occur and that, because of the

ambiguity, the provision should be interpreted in their favor. BRC says we


       13
        Plaintiffs appear to make the same ambiguous contract language argument
under multiple headings in their brief. We address all of them here.


                                          20
No. 83333-2-I/21


should decline to address this argument because it is unsupported by argument

and authority. We address this argument and conclude the court did not err.

       “Whether a contractual provision authorizes the award of attorney fees is a

question of law reviewed de novo.” Renfro v. Kaur, 156 Wn. App. 655, 666–67,

235 P.3d 800 (2010).

       “When interpreting contracts, we attempt ‘to determine the parties’ intent

by focusing on the objective manifestations of the agreement, rather than on the

unexpressed subjective intent of the parties,’ imputing an intention corresponding

to the reasonable meaning of the words used.’” In re Est. of Petelle, 195 Wn.2d

661, 665, 462 P.3d 848 (2020) (quoting Hearst Commc’ns, Inc. v. Seattle Times

Co., 154 Wn.2d 493, 503, 115 P.3d 262 (2005)).
       The intent of the parties may be discovered from “the contract as a
       whole, the subject matter and objective of the contract, all the
       circumstances surrounding the making of the contract, the
       subsequent acts and conduct of the parties to the contract, and the
       reasonableness of respective interpretations advocated by the
       parties.”

Healy v. Seattle Rugby, LLC, 15 Wn. App. 2d 539, 544–45, 476 P.3d 583 (2020)

(internal quotation marks omitted) (quoting Tanner Elec. Coop. v. Puget Sound

Power & Light Co., 128 Wn.2d 656, 674, 911 P.2d 1301 (1996) ). “A contract

term is ambiguous only when, viewed in context, two or more meanings are

reasonable.” Id. at 545. “A court will not read ambiguity into a contract ‘where it

can reasonably be avoided.’” GMAC v. Everett Chevrolet, Inc., 179 Wn. App.

126, 135, 317 P.3d 1074 (2014) (quoting Mayer v. Pierce County Med. Bureau,

Inc., 80 Wn. App. 416, 421, 909 P.2d 1323 (1995)). “An interpretation which




                                        21
No. 83333-2-I/22


gives effect to all of the words in a contract provision is favored over one which

renders some of the language meaningless or ineffective.” Id. (quoting Seattle–

First Nat’l Bank v. Westlake Park Assocs., 42 Wn. App. 269, 274, 711 P.2d 361

(1985)).

       The attorney fees provision of the purchase and sale agreements

provides:
       Professional Advice and Attorneys’ Fees. Buyer and Seller are
       advised to seek the counsel of an attorney and a certified public
       accountant to review the terms of this Agreement. Buyer and Seller
       agree to pay their own fees incurred for such review. However, if
       Buyer or Seller institutes suit against the other concerning this
       Agreement the prevailing party is entitled to reasonable attorneys’
       fees and expenses.

This provision is not ambiguous, and its reasonable meaning supports the court’s

award of attorney fees and costs to BRC. The second sentence in the provision

explains that plaintiffs and BRC are respectively responsible for paying their own

fees for a review of the agreement. The final sentence, the one at issue here,

begins, “However,” and provides that in the event of a lawsuit “the prevailing

party is entitled to reasonable attorneys’ fees and expenses.” The use of the

word, “However,” explains the relationship between the two sentences. Each

party is responsible for their own fees, however, in the case of a lawsuit one

party is responsible for the other party’s fees and expenses. If the provision

would be satisfied by an insurer paying said fees and expenses, the sentence

would not need to be qualified in such a way. See GMAC, 179 Wn. App. at 135

(“‘An interpretation which gives effect to all of the words in a contract provision is

favored over one which renders some of the language meaningless or



                                          22
No. 83333-2-I/23


ineffective.’” (quoting Seattle–First Nat’l Bank, 42 Wn. App. at 274)).

       4. Damages and pecuniary loss

       Plaintiffs say the trial court erred by awarding attorney fees because BRC

proved no damages or pecuniary loss. BRC does not respond. We conclude the

trial court did not err.

       Plaintiffs contend that BRC must prove that it suffered damages or

pecuniary loss to be entitled to attorney fees. But in support of their contention

they cite cases about breach of contract claims, which state that for a party to

succeed on a breach of contract claim they must establish damages. See, e.g.,

Baldwin v. Silver, 165 Wn. App. 463, 473, 269 P.3d 284 (2011). But BRC’s

request for attorney fees and costs is not a claim for breach of contract. Plaintiffs

cite no authority requiring proof of damage or pecuniary loss to be entitled to

attorney fees.

       5. Reasonableness of attorney fees and costs

       Plaintiffs say the trial court erred by awarding attorney fees and costs

because BRC failed to segregate its time,14 explain what time was spent doing

what tasks, or explain why its hours and hourly rates were reasonable. BRC

responds that plaintiffs challenge none of the court’s findings of fact or

conclusions of law in the fee judgment. It says that since the reasonableness of



       14
           Plaintiffs fail to explain which claims require segregation of time. See Bellevue
Pac. Ctr. Ltd. P’ship v. Bellevue Pac. Tower Condo. Owners Ass’n, 171 Wn. App. 499,
517, 287 P.3d 639 (2012) (“When ‘an attorney fees recovery is authorized for only some
of the claims, the attorney fees award must properly reflect a segregation of the time
spent on issues for which attorney fees are authorized from time spent on other issues.’”
(quoting Hume v. Am. Disposal Co., 124 Wn.2d 656, 672–73, 880 P.2d 988 (1994))).


                                            23
No. 83333-2-I/24


fees is a factual question, and because unchallenged findings are verities on

appeal, plaintiffs’ challenge fails. We agree with BRC.

      “The reasonableness of an attorney fee award is subject to review for

abuse of discretion.” 224 Westlake, LLC v. Engstrom Properties, LLC, 169 Wn.

App. 700, 734, 281 P.3d 693 (2012). “The party challenging the trial court[’]s

decision bears the burden of demonstrating that the award was clearly untenable

or manifestly unreasonable.” Bellevue Pac. Ctr. Ltd. P’ship v. Bellevue Pac.

Tower Condo. Owners Ass’n, 171 Wn. App. 499, 517, 287 P.3d 639 (2012).

“‘Whether attorneys fees are reasonable is a factual inquiry depending on the

circumstances of a given case.’” Id. (quoting Wash. State Physicians Ins. Exch.

& Ass’n v. Fisons Corp., 122 Wn.2d 299, 335, 858 P.2d 1054 (1993)).

      In its fee judgment, the trial court made these findings:
      12.     The Court finds that the hourly rate billed by defense counsel
      is reasonable in light of the experience of those defense attorneys,
      the rates ordinarily billed for similar work in this jurisdiction, of which
      the Court is familiar, and considering the complexity of the case,
      which involved seven claims for relief relating to the construction of
      10 homes. The Court also finds that the amount of hours billed was
      reasonable due to the complexity of the case, the number of claims
      and issues involved, and the length of the case. The Court further
      finds that defense counsel was required to expend additional time on
      the case due to plaintiffs’ counsel’s failure to respond to motions or
      to appear before the court at the date and time noted for motions,
      necessitating additional briefing and trips to the courthouse.
      13.    The Court also finds that the amount billed for expert fees is
      reasonable in light of the complexity of the factual issues relating to
      the construction of 10 different homes. Multiple experts were
      required to inspect 10 different homes for different issues, and to
      perform an analysis of the issues and generate reports regarding the
      same. In light of all this, the amount billed is reasonable.

The court entered the judgment after plaintiffs appealed their case, but Division



                                          24
No. 83333-2-I/25


Two allowed them to file a supplemental brief addressing the judgment. Despite

that opportunity, plaintiffs did not assign error to these findings of fact and instead

stated that the judgment “appears to be compliant with the Civil Rules and Rules

of Appellate Procedure.”

       Plaintiffs raise two separate issues; neither is convincing. First, they

contend that BRC failed to provide enough evidence to support the court’s award

of attorney fees and costs. But despite getting a chance to do so, they did not

challenge the court’s findings. Thus, the court’s findings that the attorney fees

and expert costs requested by BRC are reasonable are verities on appeal. See

State v. Escalante, 195 Wn.2d 526, 531, 461 P.3d 1183 (2020). The court thus

acted within its discretion in awarding the fees and costs to BRC.

       Second, plaintiffs contend that we should remand this issue because we

have an insufficient record to review it. The cases plaintiffs cite in support of this

contention are distinguishable. In those cases, the record did not suffice to

explain why the trial court reduced the amount awarded or the record was

insufficient because the courts entered no findings of fact and conclusions of law.

See Taliesen Corp. v. Razore Land Co., 135 Wn. App. 106, 146–47, 144 P.3d

1185 (2006) (remanding for the trial court to explain the basis for the reduction in

the fee award); State Farm Mut. Auto. Ins. Co. v. Johnson, 72 Wn. App. 580,

595, 871 P.2d 1066 (1994) (remanding where the trial courts did not enter

findings of fact stating the basis of the award precluding appellate review);

Bentzen v. Demmons, 68 Wn. App. 339, 350, 842 P.2d 1015 (1993) (remanding

because the trial court entered no factual findings supporting its basis for


                                          25
No. 83333-2-I/26


awarding fees, thus precluding appellate review); Smith v. Dalton, 58 Wn. App.

876, 885, 795 P.2d 706 (1990) (remanding because the record did not show why

the trial court reduced the requested award); Rhinehart v. Seattle Times, 59 Wn.

App. 332, 342, 798 P.2d 1155 (1990) (remanding because the record lacked the

verbatim report of proceedings creating an insufficient record to review the trial

court’s reduction of the award). Neither of these issues is present here.

       We affirm.




 WE CONCUR:




                                         26